Citation Nr: 0710988	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-41 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tremors and 
seizures, to include as due to an undiagnosed illness.   
 
2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.   
 
3.  Entitlement to service connection for sleep disturbance, 
to include as due to an undiagnosed illness.   
 
4. Entitlement to service connection for renal insufficiency, 
to include as due to an undiagnosed illness.   
 
5. Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness.   
 
6. Entitlement to service connection for generalized joint 
pain, to include as due to an undiagnosed illness.   
 
7. Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.   
 
8. Entitlement to service connection for short-term memory 
loss, to include as due to an undiagnosed illness.   
 
9. Entitlement to service connection for anxiety attacks, to 
include as due to an undiagnosed illness.   
 
10. Entitlement to service connection for urinary urgency and 
frequency, to include as due to an undiagnosed illness.   
 
11. Entitlement to service connection for erectile 
dysfunction, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977, and from June 1980 to September 1982.  He 
served in the Persian Gulf War theater of operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that denied all of the claimed disabilities listed on 
the title pages.  

The veteran was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

After review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington


REMAND

The veteran contends that he has developed tremors and 
seizures, fatigue, sleep disturbance, renal insufficiency, 
skin rash, generalized joint pain, particularly in the knees 
and elbows, headaches, short-term memory loss, anxiety 
attacks, urinary urgency and frequency, and erectile 
dysfunction, all to include as due to an undiagnosed illness 
from service in the Persian Gulf War zone.

Review of the record discloses that service medical records 
from the appellant's long second period of service have not 
been able to be retrieved despite a number of attempts.  
Documentation in the record dated in February 2005 is of 
record showing that the RO has made a formal finding of 
unavailability of those service medical records and has so 
advised the veteran.  The Board observes, however, that the 
most recent effort to obtain that information was in 2003.  
On personal hearing in January 2007, the appellant's 
accredited representative referred to the absence of service 
records from 1980 to 1992.  The Board is thus of the opinion 
that another search should be made for the service medical 
records given the almost four-year time lapse since the last 
attempt was made.  This is because the missing data may have 
found its way to a records repository during that time frame.  

The Board points out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case, including the 
obligation to search alternate sources. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical 
records, including inquiries directed to the named 
facilities, if they are still operational.

The Board is of the opinion that the RO should once again 
make a request to the National Personnel Records Center 
(NPRC), as well as attempt to reconstruct the veteran's 
service medical and personnel records through alternate 
means.  This includes attempts to obtain any information from 
all available sources and records repositories, as well as 
any include the facilities where the veteran received 
treatment in service.  

On personal hearing, the veteran stated that he received some 
treatment for disabilities claimed at the Gainesville and 
Lake City, Florida VA facilities.  Review of the record 
discloses that only VA treatment records dated between May 
and November 2002 are of record.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that when VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, such documents are thus constructively 
part of the record before the Secretary and Board, even where 
they are not actually before the adjudicating body. The 
claims folder thus indicates that relevant evidence in 
support of the veteran's claims may exist or could be 
obtained from a VA facility. See Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). The 
Board thus finds that all VA treatment records dating from 
1992 through April 2002 and from December 2002 to the present 
should be requested and associated with the claims folder.

The veteran also indicated at the hearing that he received 
treatment from private providers for various disorders 
claimed on appeal.  The record contains some private medical 
records, but not from all of the physicians he referred to at 
his hearing, to include Dr. Kent.  The appellant should 
therefore be contacted and asked to furnish the names and 
addresses and authorization for release of medical 
information for all healthcare providers who have treated him 
for the various disorders claimed on appeal, to include to 
Dr. Kent.  These records should be requested and included in 
the claims file if not already of record.  

The record reflects that on VA psychiatric examination in 
December 2003, the veteran related that he was going to apply 
for Social Security.  He should therefore be contacted and 
asked whether or not he has been awarded such benefits.  If 
so these records should also be requested and associated with 
the claims folder.  

The veteran presented extensive and detailed testimony in 
January 2007 to the effect that after the onset of seizures 
and/or tremors in approximately May 2002, he developed the 
numerous other symptoms claimed of fatigue, sleep 
disturbance, renal insufficiency, skin rash, generalized 
joint pain, particularly in the knees and elbows, headaches, 
short-term memory loss, anxiety attacks, urinary urgency and 
frequency, and erectile dysfunction.  The record contains 
clinical data referencing treatment for various complaints 
and disorders, particularly seizures, and he has been 
afforded a number of VA examinations in this regard.  The 
Board observes, however, that there does not appear to be any 
consensus as to the nature and etiology of the claimed 
seizure disorder, nor has it been ascribed to an undiagnosed 
illness.  The origins and/or etiologies and diagnoses of the 
other claimed disabilities have also not been objectified or 
clarified to any significant extent.  The Board thus finds 
that given the number of complaints and the fairly involved 
symptomatology complex, the veteran would benefit from a 
period of observation and evaluation to sort out his various 
disorders, as well as for more definitive medical opinions as 
to whether the disabilities were incurred during active duty, 
or are undiagnosed illness related to Gulf War service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§  5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 38 
C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.

2.  The veteran should be contacted and 
asked to provide the locations of all 
service department facilities where he 
received in-service treatment.  The RO 
should take all appropriate steps to 
secure the service medical and 
personnel records or alternative 
records for the veteran from National 
Personnel Records Center, the VA 
Records Management Center in St. Louis, 
Missouri, and directly from the service 
department, including any service 
facility identified by the veteran as a 
place where he received treatment.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2005) 
regarding requesting records from 
Federal facilities.  A letter should be 
sent to the veteran advising him 
specifically of the possible sources of 
information or evidence that may be 
helpful to his claims.  If no records 
are found, an additional determination 
of such should be placed in the claims 
file.

3.  The veteran should asked to provide 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who have 
treated him for any of the disabilities 
claimed on appeal since service.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record.  

4.  In correspondence to the veteran, 
he should also be asked whether or not 
he has been granted Social Security 
disability.  If so, the documentation 
on which the award was based should be 
requested and included in the claims 
folder.

5.  All VA clinical records dating from 
1992 through April 2002, and from 
December 2002 to the present should be 
requested from the Gainesville and Lake 
City, Florida VA facilities and 
associated with the claims folder.  

6.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should 
be scheduled for a period of 
observation and evaluation at a VA 
facility.  The veteran should be 
evaluated by at least two VA 
physicians, to include a specialist in 
undiagnosed illness disorders.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file and a copy of this remand 
should be made available to the 
physicians designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  The 
examination reports should include 
discussions of the veteran's documented 
medical history and assertions.  Based 
on a thorough review of the evidence of 
record, the examiners should provide 
opinions, with complete rationale, with 
respect to the following: What are the 
most accurate etiologies and diagnoses 
as to the veteran's complaints and 
symptoms relating to seizures and/or 
tremors, fatigue, sleep disturbance, 
renal insufficiency, skin rash, 
generalized joint pain, headaches, 
short-term memory loss, anxiety 
attacks, urinary urgency and frequency, 
and erectile dysfunction?  The examiner 
should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent 
probability or more) that the claimed 
disorders had their onset during active 
service, is of post service onset, or 
is related to an undiagnosed illness.

In formulating their medical opinions, 
the examiners are asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility, rather that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

7.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





